767 F.2d 919
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CHARLES BRINGARDNER AND FLORENCE BRINGARDNER, PLAINTIFF-APPELLEES,v.THE KROGER CO., DEFENDANT-APPELLANT.
NO. 85-5262
United States Court of Appeals, Sixth Circuit.
6/14/85

E.D.Ky.
REMANDED

ORDER

1
This matter coming before the Court on joint motion of the parties, the Court being advised that Hon.  Henry R. Wilhoit, Jr., District Judge of the United States District Court for the Eastern District of Kentucky has entered an Order in Civil Action No. 84-24 dated May 24, 1985, advising this Court that if this action is remanded to said District Court he will be disposed to enter a Final Order vacating the Judgment appealed from and taking other action requested by the parties, and being otherwise sufficiently advised,


2
IT IS ORDERED that the within action hereby is remanded to the United States District Court for the Eastern District of Kentucky in order that said District Court may enter a Final Order:  (i)  Vacating its Judgment and Memorandum Opinion of March 1, 1985 and substituting therefor an Agreed Order Dismissing Settled, with prejudice; (ii) Holding that said Judgment and Memorandum Opinion of March 1, 1985 will not be submitted for publication and that it cannot be relied upon or cited as authority for any purpose in any court; and (iii)  Sealing the record in this action to prevent public disclosure of any matters contained therein, except upon showing of need and good cause, and upon proper Motion of a third party, with prior notice to the parties hereto.


3
IT IS ORDERED FURTHER that remand of this action is without prejudice to the appeal rights of the parties hereto in the event that a Final Order consistent with this Order of Remand and the May 24, 1985 District Court Order is not entered by the United States District Court for the Eastern District of Kentucky in Civil Action No. 84-24.